DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application is a continuation of 14/644,695, filed 03/11/2015 (currently abandoned). Application 14/644,695, filed 03/11/2015(abandoned) is a continuation of PCT/EP2013/056706, filed 03/28/2013. Acknowledgement is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 12184085.4 filed 09/12/2012.


Information Disclosure Statement
The information disclosure statement (IDS) filed 03/02/2021 has been considered, initialed and is attached hereto.

Status of the Claims
In the interest of compact prosecution, Applicant’s submission on 04/02/2021 has been accepted. However, Applicant is reminded of the proper format for amendments to the claims. In 
Claims 1-14 are pending and claims 1 and 8 are amended. See claims 1-14 are examined below.

Maintained Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and naturally occurring correlation/natural phenomenon without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
As amended the claims recite “using an analyzer unit to compare the determined amount in step (a) to a reference amount”, further the claim reciting wherein an amount larger than the reference amount indicates a subject shall be subjected to imaging based diagnostic assessment, and/or an amount essentially unchanged or decreased indicates a subject shall not be subjected to an imaging based diagnostic assessment. As such, the claims recite a step of “comparing” to a reference amount/value, such a comparison step is categorized as an abstract idea. As drafted, the comparing step is a process that under its broadest reasonably interpretation, covers performance of the limitation in the mind but for the recitation of a generic analyzer. That is, other than reciting “using an analyzer”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the language “using an analyzer”, the claim encompasses a user comparing the collected data (an amount or amounts, i.e. values) to a 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Further, regarding the “assessing” step, this limitation further reads on abstract mental processes, as this amounts to mental activity, namely an action performed in one’s head (observing the result, thinking about the result to decide, make a mental decision, regarding whether a subject shall be subjected to an imaging based diagnostic assessment). In particular, assessing whether a subject shall be subjected to imaging reads on abstract mental processes, such as a doctor thinking about a patient and forming an observation/evaluation/judgment/opinion. 
Step 2A, Prong 2

Although the claims have been amended to recite “using an analyzer to compare”, the limitation “an analyzer” is not considered a particular machine. The limitation “an analyzer” is recited at an extremely high level of generality, and is not specific for example, to any particular assay instrument. This limitation fails to integrate the judicial exception into a practical application as it only generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The mere nominal recitation of generic instrumentation is not sufficient to take the claimed limitation out of the mental processes groupings (also as discussed previously above). In the present case, “an analyzer” is recited as performing the purpose of determining the amounts of the marker(s), and “an analyzer” is recited to perform the comparison (further it is noted, the present claim language does not limit the claim to require that “an analyzer” of step b is the same analyzer as recited at step a). In the present case, the recited “analyzer” is merely a generic object on which the comparison step is performed. There is nothing about the recited analyzer that then integrates the abstract idea of data comparison into a practical application.
As discussed in detail previously above, the “comparing” step at the independent claim itself corresponds to mental activity, and as such is insufficient to constitute a practical application thereof. This is similarly the case regarding the limitations of dependent claims 7-12, 
In addition to the judicial exceptions, the claims further recite the steps of “using an analyzer to determine the amount(s) of cardiac troponin and/or FGF-23 in a serum or plasma sample from a subject (see step a at claim 1, see also claims 2-5, regarding which marker(s)); however, such steps, measuring biomarker(s) level(s), even when recited as performed with a generic machine such as an analyzer, are insufficient to integrate the judicial exception into practical application because the purpose of such a step/steps is merely to obtain data. Such steps fail to go beyond insignificant pre-solution activity, i.e., are a mere data gathering step. It is not the case that the amended limitation to recite that the determining step is performed by “an analyzer” makes integral use of a particular machine to achieve performance of the method; in contrast, in the present case the “analyzer” is recited merely as a generic object (merely a tool) on which the method operates, which does not integrate the exception(s) into a practical application. Further, see MPEP 2106.05(b), use of a machine (in this case a generic analyzer as recited) that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step such as that as presently claimed) would not integrate a judicial exception.
Claim 1 further recites “wherein an amount of a cardiac Troponin and/or FGF-23 in the sample as set forth in step a) is larger than the reference amount is indicative for a subject who shall be subjected to an imaging based diagnostic assessment and/or wherein an essentially unchanged amount of or a decreased amount of FGF-23 and/or of a cardiac Troponin in the 
The judicial exception(s) are not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case comparing and assessing, without more, are judicial exceptions and not practical applications thereof.
See also, regarding dependent claims 6 and 12, the limitations of these claims fail to set forth any limitations which apply, rely on, or use the judicial exception(s) in a manner considered to impose meaningful limit. Specifically, see claim 6, “wherein the subject does not have left ventricular hypertrophy (LVH)”; this limitation further limits the subject population on particular machine or effects a transformation of some kind, and the limitations of these claims fails to apply or use the judicial exception in another meaningful way (see MPEP 2106.05 regarding examples of limitations which can be indicative of integration under step 2A prong 2).
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). In addition to the judicial exceptions as indicated, the independent claim further recites the active method step of “using an analyzer” (using an analyzer to determine the amount(s) of cardiac troponin and/or FGF23 in a serum or plasma sample, and to perform the comparison step. However, such steps do not add significantly more to the judicial exception(s) for the following reasons. The step of determining amount(s) is recited at a high level of generality and is not limited, for example, to any specific testing technique or any non-routine/unconventional reagent (see also as discussed previously above, “an analyzer” is not considered to amount to a particular machine, and as such further fails to amount to significantly more). 
It was also routine and conventional in the clinical assay art at the time of the invention to determine the amounts of both of the recited markers, cardiac troponin and/or FGF-23 in a subject samples, see for example Kang et al., US PG Pub No. 2006/0286680A1 teaching at para 
Also see Ford et al., Nephrol. Dial. Transplant, 27, (2012), p. 727-733, (first published online 07/12/2011), teach measuring levels of both the markers, FGF-23 and cardiac troponin (cTnT) in a subject’s sample (see page 728, col. 2, paras 5-7). Negishi et al., Circulation Journal, 74(12), (2010), p. 2734-2740 (IDS entered 04/03/2018), teach methods comprising the measurement of both FGF-23 and cardiac troponin T (see abstract, page 2, col. 2, last paragraph, assays for both markers). Smith et al., Am J Kidney Dis., 61(1), (2013), p. 67-73 (published online 08/09/2012), teach determining the amounts of both cardiac troponin and also fibroblast growth factor 23 (FGF-23) in a sample form a subject (see page 68, col. 2, paras 1-2
Notwithstanding the above, such steps of providing a sample and measuring the level of cardiac troponin and/or FGF-23 are insufficient to establish significantly more because the purpose is merely to obtain data. Such steps do not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of measuring cardiac troponin and/or FGF-23 are recited at a high level of generality and are not tied, for example, to any particular machine or apparatus. 
Further, assay instruments (analyzers) for gathering relevant biomarker data and comparing such values/amounts to reference values/amounts are extremely routine and are TM, AxsymTM Analyzers, Siemens CentaurTM, ImmuliteTM Analyzers and Beckman Coulter UnicelTM and AcessTM Analyzers, or the like (Applicant indicating the system may include one or more analyzer units utilized for practicing the subject disclosure).
Given that assaying for the levels of these markers was routinely done in the assay art at the time, and given that there are many analyzers available to the ordinary artisan which are routinely and conventionally relied upon for gathering the marker level/amount and comparing to are reference value/amount, the claimed determining step (i.e., using an analyzer to determine) does not go beyond routine/conventional activity and fails to impose meaningful limit on the claim scope. The claimed determining step does not add any feature that is more than well-understood, purely conventional, or routine activity in the field. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention. See also MPEP 2106.05(g). As indicated previously above, referring to MPEP 2106.05(b), use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of use limitation) would not integrate a judicial exception or provide significantly more.
It is also the case that dependent claims 2-12 fail to add any additionally performed active method steps or limitations that amount to significantly more than the judicial exception(s). 
The limitations of claims 7-12 are directed to the abstract ideas (namely the reference amount and the comparison of the measured data to the reference amount), and as such fail to amount to significantly more under step 2B.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-8, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al., Serum cardiac troponin T in patients hospitalized with heart failure is associated with left ventricular hypertrophy and systolic dysfunction, Scandinavian Journal of Clinical Laboratory Investigation, 64(7), (2004), p. 667-676 in view of Sherman US . 
Löwbeer et al. teach that in humans, LVH correlates with elevated levels cardiac troponin T (see abstract and page 671, col. 2, Discussion). See at the Discussion (page 671), Löwbeer teach cTnT is a more sensitive marker for detection of minor myocardial damage and myocardial pathology associated with LVH in heart failure. Löwbeer does teach using an analyzer to determine the amount of cardiac troponin T in a serum sample from a patient (see page 669, col. 1, para 1, on the Elecsys 2010 immunoassay analyser), and comparing the level to the level in a reference (patients with normal cTnT), see page 671, col. 2. 
Although Löwbeer does teach levels in patients with normal cTnT, Löwbeer fails to specifically teach the analyzer (Elecsys 2010) to obtain the reference amount, and as such fails to teach the analyzer used to compare the determined amount.
Löwbeer also fails to teach determining in a subject who is suffering from hypertension, and fails to teach assessing whether the subject will be further subjected to an imaging based diagnostic. Although Löwbeer does teach determining an amount of a cardiac troponin, Löwbeer also fails to teach also or alternatively measuring FGF-23 (see claim 1 reciting cardiac troponin and/or FGF23). 

Wolf et al. teach that the marker FGF-23 also correlates with LVH (LVH may be correlated with FGF-23 levels using echocardiographic data, para [0046], see also para [0207]).
Valkirs et al. (2003), teach methods for the diagnosis and evaluation, specifically early detection and differentiation, of a health condition based on sample analysis regarding the presence and amount of members of a panel of markers (see abstract). Specifically at paras [0017], [0031], [0107], and [0184], Valkirs teach combining a plurality of makers can increase the predictive value of an analysis in comparison to an analysis of individual markers; and particularly the 'multimarker' strategy presents a benefit with regards to risk stratification, see para [0184].
It is also well-known in the art that those with hypertension are at increased risk of LVH (see Franz et al., page 632, col. 1, para 1, in systemic hypertension, LVH is one of the fundamental mechanisms of adaption as a result of an increased afterload). 
And also the art supports that it was known (see de Simone) that echocardiogram is used in order to reliably diagnose/confirm LVH (see page 417, col. 1, para 1). There is question in the art as to whether all hypertensive patients need echocardiogram, since the procedure is of relatively high cost, and on occasion makes no difference regarding the treatment/type of treatment a patient is to receive (see page 417, col. 1-2, also page 418, col. 1, para 1, col. 2, para 3.

It would be obvious to detect the marker cTnT in subjects with hypertension, namely comparing serum cTnT levels in patients with hypertension to normal reference values, in order to assess (and further to indicate or refer) a subject for further echocardiogram (imaging based diagnostics). One would be motivated to do so because it is well-known in the art at the time that hypertension is a common/cause of stress on the heart leading to LVH and heart failure (Franz), further one would be motivated to apply detection of the marker cTnT compared to reference to indicate echocardiography because echocardiography is recognized as the most reliable and sensitive way to diagnose LVH, and because it is also considered a costly procedure, the art recognized that it is not always clear when or if an echocardiogram is required (de Simone). However, because it was well known that cTnT is a marker for the detection of myocardial damage and myocardial pathology associated with LVH in heart failure (Löwbeer), and because the only way to confirm such damage is by echocardiogram, it would be obvious to use the marker in order to indicate the further need for echocardiography in patients who have hypertension (those at risk of LVH).
	Regarding the limitations recited at the preamble, the claim indicates the method is a “A method for assessing whether a subject suffering from hypertension shall be subjected to an imaging based diagnostic assessment”, see as indicated above, the combination of the prior art does address using the marker cTnT in order to determine (assess) the need for further echocardiogram (and an echocardiogram is an imaging based diagnostic assessment, to assess LVH).  Regarding the limitation “for diagnosing abnormal midwall fractional shortening”, the claims do not recite any additional actively performed steps as a result of this limitation, and as such this limitation does not clearly further limit the claimed method since it does not result in any difference in how the claimed processes are carried out, but merely recite the intended purpose of practicing the claimed methods (the imaging assessment for the purpose of diagnosing abnormal midwall fractional shortening). The limitation “for diagnosing abnormal midwall fractional shortening” results in no manipulative difference in how the method is performed (the active steps do not recite or require a step of performing imaging, nor recite or require diagnosing or determining abnormal midwall fractional shortening). As a result, when given broadest reasonable interpretation, the cited art addresses the claims.
	In the interest of compact prosecution the present analyses is also made in the alternative (and also in addition) to above, because see the claims recite cardiac troponin and/or FGF-23. It would have been further obvious to have alternatively (or to have additionally also) measured FGF-23, namely to have relied on FGF-23 as a marker compared to a reference level to indicate the need for further echocardiogram (imaging based diagnostic). 

	Alternatively, one would have been motivated to use FGF-23 with cTnT (measured both) because the additional use of a marker also correlating with LVH would be expected to strengthen the assessment, see because Valkirs teach it was known in the art that combining markers would only strengthen marker diagnostic and predictive value, as compared to markers used individually. As such the ordinarily skilled artisan would have a reasonable expectation of success (considering either marker would be capable of indicating increased risk, and the combination together would further be expected to strengthen an indication of risk).
	Regarding claim 2, see the combination of the cited art above addresses wherein cardiac troponin is determined. 
	Regarding claims 3 and 4, see the alternative grounds set forth above, addressing FGF-23 determined at step a) or FGF-23 and cTnT.
	Regarding claim 5, the cited art addresses cardiac troponin that is troponin T.

	 Regarding claim 7, see as above, the art teach a reference amount determined from a normal patient (calculated).
	Regarding claims 8 and 12, see the art above addresses reference amount from those considered “normal”, which given broadest reasonable interpretation addresses derived from those not known to be susceptible to an imaging based diagnostic assessment (those not suspected of a condition requiring further diagnostic imaging).
	Regarding claims 13 and 14, see as discussed above, the combination of the cited art addresses determining those who should further receive echocardiogram (in order to diagnose LVH). For the reasons as indicated above, it would have been further obvious to have performed echocardiogram on said subjects. Regarding the limitation “for diagnosing abnormal midwall fractional shortening”, as indicated above this limitation is directed to the intended use of the imaging assessment and fails to result in any additional, active manipulative step performed as part of the claimed method. The claim requires subjecting a subject to imaging based assessment, and the prior art teaches the same imaging, the imaging also capable of determining LVH.

Claims 6, 9, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view of Sherman, Franz et al. and de Simone et al., as s 1, 2, 5-8 and 12-14 above, and further in view of Kas, US PG Pub No. 2011/0237513A1 and Johnson, US PG Pub No. 2010/0021903; claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view Sherman, Wolf, Franz et al. and de Simone, as applied to claims 1, 3, 6-8 and 12-14, and further in view of Kas and Johnson; claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view Sherman, Wolf, Valkirs et al., Franz et al. and de Simone et al., as applied to claims 1, 4, 5-8 and 12-14, and further in view of Kas and Johnson.
Löwbeer et al. and the cited art are as cited in detail previously above, teaching a method substantially as claimed, however the cited art fails to teach wherein the reference amount is the amount in a first sample obtained from the subject previously (claim 9); obtained from a subject 6-18 month prior (claim 10).
Kas et al. teach a technique that allows the ability to monitor biomarker levels over time in order to monitor change in a condition over time, specifically teaching the ability to monitor such change in order to guide therapeutic decisions and treatments (see for example abstract, and para [0049], see for example paras [0017], [0019], [0020]). Regarding the technique, see Kas teach methods for monitoring LVH measuring the quantity of a biomarker and comparing it to the level in samples measured later (measuring levels in samples between successive time points, see para [0054] and [0055], also para [0075] and para [0099], para [0099] a first time point when the subject does not have the condition/disease). 
Johnson et al. teach similarly teaches methods of monitoring a cardiovascular condition (monitoring to diagnose or predict an adverse cardiovascular event), Johnson et al. teach monitoring a subject (sampling) on a regular basis, e.g., once a month, once every six months, yearly, every other year, or less, in order to assist in the diagnosis, prediction or prevention of 
It would have been prima facie obvious to one having ordinary skill in the art to have modified the method as taught by the combination of Löwbeer and the cited art in order to have obtained a first sample from the subject as the reference (baseline) level and to have obtained successive samples every six months after (the reference obtained 6-18 months prior, claim 10) in order to establish regular monitoring, one motivated to do so because it would allow one to assist in diagnosis, prediction or prevention of an adverse event (LVH) in the individual overtime. Specifically one would be motivated to perform such successive sampling in order to guide therapeutic decisions and apply preventative treatments (as in Kas). The ordinarily skilled artisan would have a reasonable expectation of success because this time period for measurement is considered ‘regular’ in the art, and is known for regular monitoring of cardiac risk (Kas, Johnson).
Regarding claim 6, the combination of the art as cited above also results in a first sample as a baseline/reference level, thereby addressing sample without LVH, monitoring for risk/diagnosis of LVH over time.
Regarding claim 12, the combination of the cited art also addresses establishing a baseline (prior to progression of a condition/disease). When monitoring subjects with hypertension for LVH it would be obvious that at baseline, subjects be at low risk/prior to diagnosis, and as such not have abnormal midwall fractional shortening (subsequently sampling to watch for progression). 
 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view of Sherman, Franz et al. and de Simone et al., as applied to claims 1, 2, 5-8 and 12-14 above, and further in view of Buechler et al., US PG Pub No. 2004/0121343; claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view Sherman, Wolf, Franz et al. and de Simone, as applied to claims 1, 3, 6-8 and 12-14, and further in view of Buechler; claims 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view Sherman, Wolf, Valkirs et al., Franz et al. and de Simone et al., as applied to claims 1, 4, 5-8 and 12-14, and further in view of Buechler.
Löwbeer et al. and the cited art are as cited in detail previously above, teaching a method substantially as claimed, however the cited art fails to teach an amount of cardiac troponin in the sample that is at least 10% larger than the amount in the first sample (claim 11), and/or fails to teach an amount of FGF-23 in the sample that is at least 5% larger than the amount in the first sample as indicative for a subject who shall be subjected to an imaging based diagnostic assessment, an unchanged amount or decreased amount cardiac troponin and/or FGF-23 compared to the first sample indicates a subject shall not be subjected to an imaging based diagnostic assessment (claim 11).
Buechler et al. teach that a clinical marker may be compared to a “normal” value, or to a value identified as being indicative of the presence or absence of a particular disease [0023]. A threshold may be selected, above or below which the test is considered normal or abnormal [0024]-0025], [0054]. Diagnostic and/or prognostic markers are mentioned [0029], [0053]. Changing the cutoff selected to distinguish between a positive and negative test result trades off between the number of false negatives and the number of false negatives, i.e. trades off between sensitivity and specificity [0065], [0068], [00112]. See especially [0112], where it is taught that 
It would have been obvious to one having ordinary to skill before the effective filing date of the claimed invention to have arrived at the claimed threshold (10% above the first (reference) sample for cTnT and/or 5% above for FGF-23) to indicate a subject shall need further imaging (and unchanged to decreased to indicate a subject shall not need further imaging) during the course of routine optimization. In particular, based on the teaching of Buechler teaching selection of a threshold in order to optimize sensitivity and specificity, one would have been motivated to establish and optimize the threshold values that would best serve to distinguish subjects who shall be assessed to need further diagnostic imaging from those who do not. Given that threshold levels were recognized in the art to be result-effective variables that may be adjusted by the investigator, impacting the assay sensitivity and specificity, it would have been obvious to optimize such values in order to achieve a desired level of sensitivity and specificity and/or to achieve an optimum value.

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 101 (remarks pages 5-9), at remarks page 6 Applicant argues that while measuring FGF-23 and cardiac troponin were known in the art for use in various cardiac disorders and heart failure, it was not known to measuring FGF-23 and/or cardiac troponin for midwall fractional shortening until the presently claimed invention. However, in response to this argument, it is noted that the present claims are not correlating the 
At remarks Applicant also argues, regarding the analysis at Prong 2 of step 2A, that the present claims are not directed to the judicial exception of the correlation of the presence of the marker(s) and the need for imaging based diagnostic assessment. However this is not persuasive, see the rejection as set forth in detail previously and above, the identified judicial exceptions (Step 2A, Prong 1) are not naturally occurring correlations (the rejection is not identifying the correlation of the presence of the markers with a need for imaging based diagnostics as the judicial exception(s)), rather the judicial exceptions in the present case are the abstract ideas as identified in the analysis at Prong 1). It is noted at Prong 2 of the analysis set forth (Step 2A Prong 2), evaluation has been performed to determine whether the claims recite additional elements that integrate the exception(s) into a practical application of the exception(s). In order for an additional element recited to achieve “integration into a practical application”, it is required that the additional element (or combination of additional elements) apply, rely on, or 
Applicant also refers to the amendments to the claims, namely that the claim now requires the use of at least one analyzer unit, the analyzer configured to perform the first step of determining the marker amounts, and the same or a different analyzer unit configured to perform the step of comparing the determined amount to a reference amount. Applicant asserts that this amendment to recite an analyzer unit renders the answer to step 2A Prong 1, No (No, as in no recited judicial exception, Applicant citing MPEP 2106.05(b). However, in response to this argument, the Examiner also refers Applicant to MPEP 2106.05(b), use of a machine (in this case a generic analyzer as recited) that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step as presently claimed) would not integrate a judicial exception. The limitation “an analyzer” is recited at an extremely high level of generality, and is not specific for example, to any particular assay instrument. This limitation fails to integrate the judicial exception into a practical application under Step 2A, prong 2, as it only generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Further, at remarks page 7, Applicant argues in addition to the steps indicated by the Examiner to be claim elements recited in addition to the judicial exceptions, Applicant asserts the claims also include the presence of cardiac troponin and/or FGF-23 in a subject- this argument in reference to step 2A. In particular, Applicant argues claim 1 recites identifying the subject that shall be subjected timing based diagnostic assessment if the measured amount(s) is/are increased compared to the reference amount. Therefore Applicant argues that unlike the correlation between biomarker level in a sample and the need for imaging based assessment, the 
Regarding the assertions at remarks page 7 that the claimed limitation(s) (discussed above, regarding the determination of the amount(s)) are limitations that go beyond the correlation, it is noted that the analysis at Prong 2A does not take into consideration what was well-understood, routine and conventional. Rather, the analysis at step 2B identifies whether 
Applicant also argues (remarks page 8) that the claimed steps represent active steps, practically applying the “law of nature”; however this argument is not persuasive for the reasons as indicated previously above, namely that the judicial exception in the present case is not a law of nature (rather the present claims recite abstract ideas).
Although the remarks at page 8 appear to assert the judicial exception in the present case is a law of nature (see above, the identified judicial exceptions are abstract ideas presently), Applicant’s remarks at page 8 also assert that the claimed invention improves upon conventional methods in that the claimed method enables stratification of patients for needed subsequent imaging techniques. However, the claims themselves fail to reflect the asserted improvement; rather see as discussed in the analysis previously and above, the present claims conclude a step of “assessing”, which for the reasons as indicated previously and above, is considered to be an abstract idea namely assessing is a mental process, amounts to thinking about the results of the comparison). There are no steps or limitations recited at step c) (or after step c) which then amount to a practical application of the comparing and the assessing steps. 
	At remarks page 8-9, Applicant argues the claimed further recite unconventional steps in detecting cardiac troponin and/or FGF23 in a subject to detect the benefit of imaging based diagnostic assessment. However, this argument is not persuasive because the consideration under step 2B is whether the claims recite additional elements that amount to significantly more than the judicial exception (identification of any additional elements recited in the claim beyond the judicial exception).  The argument of Applicant refers to detection of the marker or markers “to 
	For all of these reasons, Applicant’s remarks regarding the rejection of claims under 35 U.S.C. 101 are not persuasive, and the rejection is as set forth in detail above.
	Regarding the rejection of claims under 35 U.S.C. 103; Applicant indicates the amended claim language (remarks pages 9-10) and summarizes Löwbeer et al. Applicant refers to the specification at para [0003] indicating abnormal midwall fractional shortening (MFS) marks 
	Applicant further argues the citation of Löwbeer with the additionally cited prior art references (remarks page 11); Applicant asserts that the Examiner has failed to meet the burden required in establishing a prima facie case of obviousness, argues the cited art fails to teach each and every limitation of the claimed invention, and argues that there is no apparent reason to modify the reference to arrive at the claimed limitations. Following a summary of each of the additionally cited art (those in addition to Löwbeer), Applicant specifically argues (remarks page 13) there is nothing in any of the cited art to teach or suggest that cardiac troponin levels can be used to determine if a subject should be subjected to echocardiographic screening for diagnosing MFS, and further with respect to claim 13, Applicant asserts there is nothing to suggest the 
	However, these arguments are not persuasive in view of the analysis as set forth in detail above in the rejection; see the particular rationales as set forth, for the reasons as indicated in the detailed rejection the claimed invention is considered obvious over the cited art (see the art discussed in more detail in response to remarks below). 
	At remarks page 13-14, Applicant’s arguments suggest impermissible hindsight reasoning. At remarks page 15, Applicant argues that while the cited art is directed to hypertension and cardiac troponin and/or FGF23 levels, the art is directed to completely separate and distinct symptoms and separate distinct diseases (for example, arguing Löwbeer and Wolf while both directed to hypertension and in some patients other related symptoms such as LVH, the hypertension is a result of completely separate disease). Applicant argues there is no reasons to look to each of the references for possible combination as the pool of patients are not necessarily overlapping. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is maintained that in the present case, the rejection of claims as set forth above takes into account only knowledge which was within the level of ordinary skill at the time of the claimed invention. 

Given this knowledge to those of ordinary skill in the art at the time, it is maintained that would be obvious to detect the marker cTnT in subjects with hypertension, namely comparing serum cTnT levels (for example) in patients with hypertension to normal reference values, in order to assess (and further to indicate or refer) a subject for further echocardiogram (imaging based diagnostics). See the motivation as discussed in detail previously above, one would have been motivated to do so because it is well-known in the art at the time that hypertension is a common/cause of stress on the heart leading to LVH and heart failure (Franz), further one would be motivated to apply detection of the marker cTnT (cTnT as an example, however see also the detailed rejection addresses alternatively FGF-23 or both cTnT and FGF-23) compared to reference to indicate echocardiography because echocardiography is recognized as the most reliable and sensitive way to diagnose LVH, and because it is also considered a costly procedure, the art recognized that it is not always clear when or if an echocardiogram is required (de use the marker in order to indicate the further need for echocardiography in patients who have hypertension (those at risk of LVH).
As discussed, the limitations recited at the preamble, namely that the method is “A method for assessing whether a subject suffering from hypertension shall be subjected to an imaging based diagnostic assessment for abnormal midwall fractional shortening”, and see at step c), the claim recites “assessing whether the subject shall be subjected to an imaging based diagnostic assessment for diagnosing abnormal midwall fractional shortening”. The active method steps of the claim require, “assessing whether the subject shall be subjected to imaging based diagnostic assessment”, see as indicated above, the combination of the prior art does address using the marker (e.g., cTnT) in order to assess the need for further echocardiogram (and an echocardiogram is an imaging based diagnostic assessment, to assess LVH).  Regarding the limitation reciting “for diagnosing abnormal midwall fractional shortening”, the claims do not recite any additional actively performed steps as a result of this limitation (see the independent claim), this limitation merely recites the intended purpose of practicing the claimed methods (the imaging assessment for the intended purpose of diagnosing abnormal midwall fractional shortening). The limitation “for diagnosing abnormal midwall fractional shortening” results in no manipulative difference in how the method is performed (the active steps do not recite or require a step of performing imaging, nor recite or require diagnosing or determining abnormal midwall fractional shortening). As a result, when given broadest reasonable interpretation, the cited art addresses the claims (referring for example to the independent claim).

For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)